Citation Nr: 1123700	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a back condition, to include degenerative disc disease and osteoarthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2008 and February 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating higher than 30 percent for PTSD, and service connection for hypertension and a back condition.  

The issues of entitlement to service connection for hypertension and a back condition, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The Veteran's PTSD is not shown to be productive of a disability picture that equates to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for PTSD has not been met.  38 U.S.C.A. § 1155 (West 2009 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2008 and a rating decision in November 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2010 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA obtained a medical examination in relation to the claim in October 2008.  The Board notes that while the examination is almost three years old, the Veteran has not claimed a worsening of symptoms since that examination, nor is there any evidence of worsening of symptoms.  The mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination.  Palczewski v. Nicholson, 21 Vet App 174 (2007); Bolton v. Brown, 8 Vet. App. 185 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

General Rating Principles

The Veteran contends that his current disability rating for PTSD does not accurately compensate the severity of his psychiatric symptoms.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder, to include PTSD, is rated under Diagnostic Code 9411 using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2010).

The criteria for a 30 percent rating for PTSD are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  The criteria for the next higher rating of 50 percent are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2010).


The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score in the range of 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

VA treatment notes in January 2008 show that the Veteran was psychiatrically evaluated for treatment.  He reported a history of depression, along with suicidal thoughts, but denied plan or intent.  The Veteran complained of insomnia for which he used alcohol to help sleep.  The Veteran indicated that he was a musician by trade and spent most of his time traveling and recording in studios.  He was twice divorced.  His first marriage lasted 21 years and he had two adult children from that marriage.  He described having a good relationship with his children and with his ex-spouse.  The clinician noted no previous psychiatric history of treatment or counseling.  On examination, the Veteran was alert and oriented.  Speech was clear, coherent and goal oriented.  He was described as over productive and circumstantial.  He exhibited avoidant behavior.  Insight and judgment were also noted as somewhat impaired.  Intellectual functions were grossly intact.  The assessment was PTSD with a GAF score of 60.  

On follow up visit in February 2008, a VA clinician described the Veteran as neatly dressed, pleasant and cooperative.  His mood was anxious.  Affect was congruent and reactive.  Thought process and content were within normal limits.  There was no evidence of hallucinations or delusions.  The Veteran exhibited good eye contact and appropriate behavior.  He denied suicidal or homicidal ideation.  There was no evidence of gross memory loss or impairment.  Speech was linear, coherent, rapid and somewhat pressured, but of normal volume.  The clinician diagnosed chronic PTSD and assigned a GAF of 60.  In April 2008 the Veteran's affect was noted to be more agitated than usual.  His GAF score remained 60.  In July and September 2008 the Veteran reported feeling depressed due to difficulties establishing a close relationship with his son.  Avoidance of discussing difficult issues was noted.  His GAF was 60.  

On VA PTSD examination in October 2008, the Veteran complained of problems sleeping, low energy, problems concentrating, repressed anger, hypervigilence, nightmares, and social isolation.  He described ritualistic behavior, such as checking locks and appliances in the middle of the night.  The Veteran reported being divorced for eight years.  He denied being in a steady romantic relationship since his most recent divorce, or having any close friends, and described himself as emotionally distant.  Treatment consisted of seeing a psychologist and a counselor at VA on a monthly basis.  Although he felt that psychotherapy was helpful, he denied a change in symptoms.  The Veteran had been employed with the same employer for 15 years and was looking forward to retiring.  He indicated that he did fairly well at work, although sometimes he had to call in sick.  The Veteran related being intolerant of his co-workers and stated that he forced himself to get along with others at work.  The Veteran stated that he spent most of his time at work.  He otherwise spent time playing music with his band, at home reading, or at bars.  On examination, the Veteran was noted to be casually dressed and adequately groomed.  The Veteran's affect was appropriate and euthymic.  The Veteran was alert and fully oriented.  He exhibited no memory impairment.  Thought content and processes were within normal limits.  He denied hallucinations or delusions.  Speech was linear and coherent, with a normal rate, rhythm and volume.  Insight was good and judgment was intact.  The examiner noted that the Veteran's symptoms had not significantly improved as a result of psychotherapy.  The examiner determined that the Veteran's symptoms were productive of social and occupational impairment.  The examiner diagnosed chronic moderate PTSD and assigned a GAF score of 55.  

In a statement in October 2009, the Veteran stated that he had previously lied when he described his relationship with his children as good because he was ashamed of the reality, that is, his children were not part of his life.  The Veteran indicated that his employment history, prior to his most recent employment, had been unstable as he quit jobs.  With regard to treatment, the Veteran stated that he spent years trying to suppress thoughts of Vietnam and for that reason he rejected group therapy.  Similarly, individual counseling sessions had not been effective.  He reported problems sleeping, suicidal thoughts, hypervigilence, and social isolation.  

The medical evidence contains complaints of social isolation, low energy, avoidance of difficult issues, ritualistic behaviors, problems getting along with others, nightmares, depression, hypervigilence, difficulty concentrating, feelings of detachment from others, problems sleeping, and repressed anger.  The Veteran endorsed suicidal ideation with no plan or intent.  However, the Veteran consistently denied delusions and hallucinations.  There was no history of psychiatric hospitalizations or treatment prior to 2008, and thereafter treatment consisted of outpatient treatment on a monthly basis.  He was found to be mentally capable of performing activities of daily living.  The examiner characterized the severity of the Veteran's psychiatric symptoms as moderate.  

Treatment notes recorded GAF scores of 60 in January, February, April, July and September 2008.  On VA examination a GAF score of 55 was noted.  GAF scores ranging between 51 and 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a 50 percent rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, that is the most important consideration.  The Board finds that the Veteran's symptoms have not met the criteria for a 50 percent rating of occupational and social impairment with reduced reliability and productivity, to include difficulty in establishing and maintaining effective work and social relationships.  

As for the effect of the Veteran's symptoms on work or family relations, the record shows that on VA examination in October 2008, the Veteran reported working for the same employer for 15 years.  He indicated that he did fairly well at work, although sometimes called in sick.  The Veteran related being intolerant of his co-workers and stated that he forced himself to get along with others at work.  Prior to his most recent employment, the Veteran related an unstable job history.  Socially, while the Veteran reported a history of two prior marriages that ended in divorce, his first marriage lasted for 21 years.  After his most recent divorce the Veteran denied being in a steady romantic relationship.  The Veteran complained of not having a relationship with his children due to his inability to get close to them.  He also denied any close friendships.  As for recreational activity,  the Veteran indicated that he was a musician by trade and spent most of his time traveling and in recording studios.  He otherwise spent time playing music with his band, at home reading, or at bars.  The VA examiner described moderate social and occupational impairment. 

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran's mood was described as anxious.  He also exhibited avoidant behavior.  His speech was generally described as clear, linear, coherent, and goal oriented, although occasionally it was noted to be rapid and pressured.  The Veteran was described as appropriately dressed and groomed.  He was pleasant and cooperative.  His affect was congruent, reactive, and euthymic.  He had good eye contact and exhibited appropriate behavior.  He was alert and fully oriented.  Intellectual functions were grossly intact.

Based on the evidence of record, the Board finds that the Veteran's symptoms did not result in occupational and social impairment that was equivalent to the symptoms listed in the criteria for a 50 percent rating:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Nor did the Veteran's actual symptoms approximate such manifestations.  

The Board notes that the GAF scores have consistently been in the range of 55 to 60, and do not support a finding that the condition worsened to such an extent as to warrant a rating in excess of 30 percent.  The medical evidence was inconsistent with findings such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, and impaired abstract thinking.  The Board finds that the Veteran's symptomatology did not more nearly approximate the criteria of a 50 percent rating of occupational and social impairment with reduced reliability and productivity.

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected psychiatric disability reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's psychiatric condition is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1) (2010).

As the preponderance of the evidence is against the Veteran's claim for a rating higher than 30 percent for PTSD, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating higher than 30 percent for posttraumatic stress is denied.


REMAND

A February 2010 rating decision denied service connection for hypertension and a back condition.  In correspondence dated in July 2010, the Veteran disagreed with the RO's denial of service connection for the claimed conditions.  No special wording is required for a notice of disagreement, and the Veteran's statement in his July 2010 is therefore considered to be a notice of disagreement.  38 C.F.R. §§ 20.201, 20.302(a) (2010).  As a notice of disagreement is still pending, and a statement of the case has not been issued, the appropriate action is to remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case in response to the July 2010 notice of disagreement, to include notification of the need to file a timely substantive appeal to perfect an appeal on the issues of entitlement to service connection for a back disability and hypertension.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


